TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00651-CR


Martin Aleman, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-246, HONORABLE FRED R. CLARK, JUDGE PRESIDING



O R D E R
PER CURIAM
On April 11, 2003, this Court ordered appellant's counsel to tender a brief for filing
on appellant's behalf no later than June 6, 2003.  Counsel did not comply with this order.  Instead,
she filed a third motion for extension of time, asking for an additional sixty days.
The third motion for extension of time is granted in part.  Counsel for appellant, Ms.
Deborah Stanton Burke, is ordered to tender a brief in this cause no later than July 18, 2003.  If
counsel fails to comply with this order, she will be ordered to show cause why she should not be held
in contempt.
It is ordered June 17, 2003.

Before Justices Kidd, Patterson and Puryear
Do Not Publish